NUMBERS
                                         13-16-00029-CR
                                         13-16-00030-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

GERALD WAYNE ROBERTS,                                                                   Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                       Appellee.


                        On appeal from the 21st District Court
                             of Burleson County, Texas.



                             MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Garza and Longoria
              Memorandum Opinion by Justice Longoria1


        1This case is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001
(West, Westlaw through 2015 C.S.).
       In May of 2008, appellant Gerald Wayne Roberts was charged in separate

indictments with possession of one to four grams of cocaine within a school zone and

with fabricating or tampering with physical evidence.2 See TEX. HEALTH & SAFETY CODE

ANN. §§ 481.112, 481.134(c) (West, Westlaw through 2015 R.S.); TEX. PENAL CODE ANN.

§ 37.09 (West, Westlaw through 2015 R.S.).

       Appellant pled guilty to both charges pursuant to separate plea agreements.

Pursuant to the agreement on the possession charge, the trial court deferred adjudication

and placed appellant on community supervision for eight years. The trial court accepted

appellant’s plea on the tampering charge and imposed a sentence of seven years’

imprisonment. Pursuant to the agreement, the trial court suspended the sentence and

placed appellant on community supervision for seven years.

       In October of 2015, the State filed a motion in each case seeking to revoke

appellant’s community supervision for violating its terms and conditions. The State’s

motion in the possession case also sought to adjudicate his guilt. The motions alleged,

among other violations, that appellant had been convicted of committing a robbery while

on supervision, violated the conditions governing his stay in a SAFPF 3 facility by getting

into a fight with another inmate, and failed to pay certain sums of money to the probation

department. Appellant pled “true” to the allegations involving the fight and the failure to

pay but denied the others. Following a hearing, the trial court found all of the allegations

in both motions to be true, revoked appellant’s community supervision, adjudicated

appellant guilty in the possession case, and imposed consecutive sentences of seven


        2 The possession charge was assigned trial court cause no. 13,646 and the tampering charge

received trial court cause no. 13,647.

       3   “SAFPF” stands for Substance Abuse Felony Punishment Facility.

                                                   2
years’ imprisonment. See TEX. HEALTH & SAFETY CODE ANN. § 481.134(h) (West, Westlaw

through 2015 R.S.) (providing that punishment for an offense enhanced for occurring

within a school zone pursuant to this section “may not run concurrently with punishment

for a conviction under any other criminal statute”). This appeal followed.

                                             I. ANDERS BRIEF

        Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

has filed a brief and a motion to withdraw with this Court, stating that his review of the

record yielded no grounds of error upon which an appeal can be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance 'arguable' points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014), appellant’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court's judgment. Counsel has informed this Court, in writing, that counsel has:

(1) notified the appellant that counsel has filed an Anders brief and a motion to withdraw;

(2) informed the appellant of his rights to file a pro se response,4 review the record



        4 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the

                                                    3
preparatory to filing that response, and seek discretionary review if the Court concludes

that the appeal is frivolous; and (3) provided the appellant with a form motion for pro se

access to the appellate record, lacking only the appellant’s signature and the date and

including the mailing address for the court of appeals, with instructions to file the motion

within ten days. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319; Stafford, 813
S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an

adequate time has passed, and appellant has not filed a pro se motion for access to the

appellate record or a motion for extension of time to do so. No pro se response was filed,

and the State has also not filed a brief.

                                       II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel’s brief, and we have

found nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d
824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. We have found no reversible

error in the record.

                                      III. MOTION TO WITHDRAW

       In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also


case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                  4
In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is ordered

to send a copy of this opinion and this Court’s judgment to appellant and to advise him of

his right to file a petition for discretionary review. 5 See TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                                IV. CONCLUSION

        We affirm the judgments of the trial court.



                                                            NORA L. LONGORIA,
                                                            Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of June, 2016.




        5  No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals and should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See id. R. 68.3, 68.4.

                                                       5